UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6621


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDERICK LYNN SELLERS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00058-CWH-1; 4:04-cv-22627-CWH)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Lynn Sellers, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frederick Lynn Sellers seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.       § 2255      (West      Supp.        2010)         motion,     and

dismissing it on that basis.                  The order is not appealable unless

a     circuit     justice          or    judge       issues        a        certificate            of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that       the    district         court’s       assessment                of   the

constitutional claims is debatable or wrong.                            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states   a   debatable        claim      of    the   denial        of       a   constitutional

right.       Slack,    529     U.S.      at    484-85.        We    have          independently

reviewed the record and conclude that Sellers has not made the

requisite       showing.       Accordingly,           we    deny        a       certificate        of

appealability and dismiss the appeal.

             Additionally,          we   construe      Sellers’          notice         of    appeal

and    informal      brief    as    an    application         to       file       a    second      or

                                               2
successive § 2255 motion.               United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would        be    sufficient      to

establish      by    clear      and     convincing         evidence          that,    but    for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of    the     offense;      or     (2)    a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h).          Sellers’        claims    do   not     satisfy       either       of    these

criteria.      Therefore, we deny authorization to file a successive

§ 2255 motion.

             We dispense with oral argument because the facts and

legal    contentions      are        adequately      presented          in    the    materials

before   the    court     and       argument       would    not    aid       the     decisional

process.



                                                                                      DISMISSED




                                               3